Title: To George Washington from Edmund Affleck, 30 August 1781
From: Affleck, Edmund
To: Washington, George


                        
                            Sir
                            New York Augt 30th 1781
                        
                        I intend not either to deny or to assert for it will neither facilitate business nor alleviate Distress.
                        The Subject of your Letter seems to turn upon two Points, viz: the Inconveniencies & distresses which
                            the American Prisoners suffer from the Inadequacy of Room in the Prison Ships which occasion the Death of many of them as
                            you are told. The other is that a Commissary General of Prisoners from you shall have liberty to visit the Ships, inspect
                            the Situation of the Prisoners, and make a report from an Actual Survey.
                        I take leave to assure you that I feel for the distresses of mankind as much as any Man, and since my coming
                            to the Naval Command in this department, one of my principal endeavors has been to regulate the Prison & Hospital
                            Ships.
                        The Government having made no other Provision for Naval Prisoners but Shipping it is impossible that the
                            greater inconvenience (which people confin’d on board Ships experience beyond those confin’d on shore) can be avoided, and
                            a Sudden accumulation of people often aggravates the evil. But I assure you that every attention is shewn that is
                            possible, and that the Prison Ships are under the very same regulations here as have been constantly observed towards the
                            Prisoners of all Nations in Europe. Tables of diet are publicly affix’d, Officers visit every week, Redress &
                            Report greivances, and the Numbers are thinn’d as they can provide Shipping, and No attention has been wanting.
                        The latter point cannot be admitted in it’s full extent, but if you think fit to send an Officer of Character
                            to the Lines for that purpose he will be conducted to me and he shall be accompanied by an Officer and become a witness of
                            the manner in which we treat the Prisoners.
                        And I shall expect to have my Officer visit the Prisoners detain’d in your Jails & Dungeons in like
                            manner as well as the mines where I am inform’d many an unhappy victim languishes out his days.
                        I must remark had Congress ever been Inclin’d they might have contributed to releive the distresses of those
                            we are under a necessity of holding as Prisoners by sending in all in their possession towards the Payment of the large
                            debt they owe us on that head, which might have been an inducement towards Liberating many now in Captivity. I have the
                            Honor to be Sir with due respect Your most Obedient Humble Servant
                        
                            Edm: Affleck
                        
                    